FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   June 15, 2012
                       UNITED STATES COURT OF APPEALS
                                                    Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 PAUL HOWARD TILLEY,

          Plaintiff - Appellant,

 v.                                                     No. 12-7030
                                               (D.C. No. 6:10-CV-00432-FHS)
 DON MCFARLAND; MITCHELL
 MCCUNE, Municipal Judge, City of
                                                        (E.D. Okla.)
 Tulsa; LISA STILES; CITY OF
 OKEMAH,

          Defendants - Appellees.




                               ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Paul Tilley filed this suit against a private attorney, a municipal judge, and

his clerk. He alleges the defendants intimidated him during a court appearance.

In a thorough four-page order, the district court granted Mr. Tilley’s motion to


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
proceed in forma pauperis and dismissed his complaint pursuant to 28 U.S.C.

§ 1915(e), which governs proceedings in forma pauperis and provides that “the

court shall dismiss the case at any time if the court determines that . . . the action

. . . fails to state a claim on which relief may be granted.” 28 U.S.C.

§ 1915(e)(2)(B)(ii). Mr. Tilley appeals this decision. After careful review of his

pleadings, we discern no error and so affirm the district court’s judgment. See

Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006) (“We generally review a

district court’s dismissal for frivolousness under § 1915 for abuse of discretion.”).



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -2-